Citation Nr: 1641793	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-20 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right upper extremity as a result of cold injury (dominant).

2.  Entitlement to service connection for peripheral neuropathy, left upper extremity as a result of cold injury (non-dominant).

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity as a result of cold injury.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity as a result of cold injury.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney at Law.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Veteran testified before a decision review officer at a hearing held at the St. Petersburg RO.  A transcript of the hearing is of record.

This appeal is being processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An appellant may request a different date for a Board hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  The request must be in writing, but the grounds for the request need not be stated.  See 38 C.F.R. § 20.702 (c) (2015).

The Veteran's VA Form 9 of June 2014 requested a Board hearing in Washington, DC, as to the service-connection issues listed above on the first page of this order.  In February 2015, the Veteran requested a Board hearing by videoconference at the St. Petersburg RO.

A letter of July 11, 2016 informed the Veteran that he had been scheduled for a Board hearing in Washington, DC on August 17, 2016.  By a letter of July 21, 2016, the Veteran informed the RO that he would not be able to attend the scheduled hearing in Washington, DC due to his health.  The Veteran also requested that the Board hearing be rescheduled and held at the St. Petersburg RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the St. Petersburg RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

